DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 6, 9, 12 are objected to because of the following informalities:  The claims recite the term “the movable device”, however, a movable device was not previously introduced and it appears to be a minor oversight and instead should have been the UAV. For purposes of examination, this limitation will be treated as the UAV. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 & 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-18 of U.S. Patent No. 11,171,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose all the limitations as shown in the table below:
Instant Application
U.S. Patent No. 11,171,413
1. An unmanned aerial vehicle (UAV) comprising: a fuselage including an upper portion and a lower portion; a navigation antenna arranged at head portion and/or a tail portion of the upper portion of the fuselage; a battery compartment arranged at the upper portion of the fuselage and configured to accommodate a battery; and a circuit board arranged in the lower portion of the fuselage below both the navigation antenna and the battery compartment, the circuit board being parallel to a bottom of the battery compartment.
1. A movable device comprising: a fuselage including an upper portion and a lower portion; a navigation antenna arranged at an edge portion of the upper portion of the fuselage; a battery compartment arranged at both a center portion and the upper portion of the fuselage and configured to accommodate a battery; and a circuit board arranged in the lower portion of the fuselage below both the navigation antenna and the battery compartment, the circuit board being parallel to a bottom of the battery compartment, wherein: the navigation antenna is tilted relative to the fuselage, and one side of the navigation antenna proximal to the center portion of the fuselage is at a higher level than another side of the navigation antenna distal from the center portion of the fuselage.
2. The UAV according to claim 1, wherein: the navigation antenna is a first navigation antenna arranged at a head portion of the movable device; the movable device further comprising: a second navigation antenna arranged at a tail portion of the movable device.
3. The movable device according to claim 1, wherein: the navigation antenna is a first navigation antenna arranged at a head portion of the movable device; the movable device further comprising: a second navigation antenna arranged at a tail portion of the movable device.
3. The UAV according to claim 2, wherein: the first navigation antenna is configured to operate when the movable device moves forward; and the second navigation antenna is configured to operate when the movable device moves backward.
4. The movable device according to claim 3, wherein: the first navigation antenna is configured to operate when the movable device moves forward; and the second navigation antenna is configured to operate when the movable device moves backward.
4. The UAV according to claim 1, wherein the navigation antenna is arranged at a side of the fuselage.
5. The movable device according to claim 1, wherein the navigation antenna is arranged at a side of the fuselage.
5. The UAV according to claim 1, wherein: the navigation antenna is tilted at a preset angle with respect to the fuselage; and the preset angle is positively correlated with a distance between the navigation antenna and the center portion of the fuselage.
6. The portable device according to claim 1, wherein: the navigation antenna is tilted at a preset angle with respect to the fuselage; and the preset angle is positively correlated with a distance between the navigation antenna and the center portion of the fuselage.
6. The UAV according to claim 1, wherein: the navigation antenna is titled at a preset angle with respect to a plane formed by a roll axis and a pitch axis of the movable device.
7. The movable device according to claim 1, wherein: the navigation antenna is titled at a preset angle with respect to a plane formed by a roll axis and a pitch axis of the movable device.
7. The UAV according to claim 6, wherein the preset angle is between approximately 1 degree and approximately 60 degrees.
8. The movable device according to claim 7, wherein: the preset angle is between approximately 1 degree and approximately 60 degrees.
8. The UAV according to claim 7, wherein the preset angle is between approximately 10 degrees and approximately 45 degrees.
9. The movable device according to claim 8, wherein: the preset angle is between approximately 10 degrees and approximately 45 degrees.
9. The UAV according to claim 1, wherein: the navigation antenna is tilted at a preset angle with respect to a yaw axis of the movable device.
10. The movable device according to claim 1, wherein: the navigation antenna is tilted at a preset angle with respect to a yaw axis of the movable device.
10. The UAV according to claim 9, wherein the preset angle is between approximately 30 degrees and approximately 89 degrees.
11. The movable device according to claim 10, wherein: the preset angle is between approximately 30 degrees and approximately 89 degrees.
11. The UAV according to claim 10, wherein the preset angle is between approximately 40 degrees and approximately 60 degrees.
12. The movable device according to claim 11, wherein: the preset angle is between approximately 40 degrees and approximately 60 degrees.
12. The UAV according to claim 1, wherein: the navigation antenna is parallel to a pitch axis of the movable device.
13. The movable device according to claim 1, wherein: the navigation antenna is parallel to a pitch axis of the movable device.
13. The UAV according to claim 1, wherein: the navigation antenna includes one of a global position system (GPS) antenna or a Russian's global navigation satellite system (GLONASS) antenna.
14. The movable device according to claim 1, wherein: the navigation antenna includes one of a global position system (GPS) antenna or a Russian's global navigation satellite system (GLONASS) antenna.
14. The UAV according to claim 1, wherein: the fuselage includes a housing, and the navigation antenna is arranged in the housing; and the battery compartment is disposed in a middle of a top of the housing.
15. The movable device according to claim 1, wherein: the fuselage includes a housing; and the navigation antenna is arranged in the housing.
15. The UAV according to claim 1, wherein: the circuit board is parallel to a plane formed by a roll axis and a pitch axis of the UAV.
16. The movable device according to claim 1, wherein: the circuit board is parallel to a plane formed by a roll axis and a pitch axis of the movable device.
16. The UAV according to claim 1, wherein the navigation antenna includes a passive antenna integrated with the circuit board.
17. The movable device according to claim 1, wherein the navigation antenna includes a passive antenna integrated with the circuit board.
17. The UAV according to claim 1, wherein: the navigation antenna includes an active antenna separated from the circuit board; and the active antenna is coupled to the circuit board through a radio frequency cable.
18. The movable device according to claim 1, wherein: the navigation antenna includes an active antenna separated from the circuit board; and the active antenna is coupled to the circuit board through a radio frequency cable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 12-15, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohstall US Patent Application Publication 2016/0376000.
Regarding Claim 1, Kohstall teaches an unmanned aerial vehicle (UAV) (Figs. 2, 7) comprising: 
a fuselage (123 Fig. 2 Par. 0037 / 723 Fig. 7 Par. 0045) including an upper portion and a lower portion (Figs. 2, 7); 
a navigation antenna (161 Fig. 2 Par. 0034 / 761-764 Fig. 7 Par. 0046) arranged at head portion of the upper portion of the fuselage (Figs. 2, 7); 
a battery compartment (compartment for battery 145 Figs. 2, 7) arranged at the upper portion of the fuselage (Figs. 2, 7) and configured to accommodate a battery (battery 145 Figs. 2, 7 Par. 0034); and 
a board (160 Figs. 2, 7 Par. 0034) arranged in the lower portion of the fuselage below both the navigation antenna and the battery compartment (Figs. 2, 7), the board being parallel to a bottom of the battery compartment (Figs. 2, 7).
Kohstall does not explicitly teach a circuit board.
However, Kohstall teaches “Many embodiments of the present disclosure described below may take the form of computer- or controller-executable instructions, including routines executed by a programmable computer or controller”, Par. 0028; “programmable circuitry” Par. 0080.
In this particular case, a person having ordinary skill in the art recognizes that the controller of Kohstall comprises a circuit board.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the controller of Kohstall comprises a circuit board.
Regarding Claim 4, Kohstall as modified teaches wherein the navigation antenna is arranged at a side of the fuselage (Figs. 2, 7).
Regarding Claim 5, Kohstall as modified teaches wherein: the navigation antenna is tilted at a preset angle with respect to the fuselage (Figs. 2, 7); and the preset angle is positively correlated with a distance between the navigation antenna and the center portion of the fuselage (Figs. 2, 7).
Regarding Claim 6, Kohstall as modified teaches wherein: the navigation antenna is titled at a preset angle with respect to a plane formed by a roll axis and a pitch axis of the UAV (Figs. 2, 7).
Regarding Claim 9, Kohstall as modified teaches wherein: the navigation antenna is tilted at a preset angle with respect to a yaw axis of the movable device (Figs. 2, 7).
Regarding Claim 12, Kohstall as modified teaches wherein: the navigation antenna is parallel to a pitch axis of the UAV (Figs. 2, 7).
Regarding Claim 13, Kohstall as modified teaches wherein: the navigation antenna includes one of a global position system (GPS) antenna (Par. 0083).
Regarding Claim 14, Kohstall as modified teaches wherein: the fuselage includes a housing (120 / 720 Figs, 2, 7 Par. 0034, 0045), and the navigation antenna is arranged in the housing; and the battery compartment is disposed in a middle of a top of the housing (Figs. 2, 7).
Regarding Claim 15, Kohstall as modified teaches wherein: the circuit board is parallel to a plane formed by a roll axis and a pitch axis of the UAV (Figs. 2, 7).
Regarding Claim 17, Kohstall as modified teaches wherein: the navigation antenna includes an active antenna (161 Fig. 2 Par. 0034 / 761-764 Fig. 7 Par. 0046) separated from the circuit board; and the active antenna is coupled to the circuit board (Par. 0067, 0068).
 Kohstall does not explicitly teach the active antenna is coupled to the circuit board through a radio frequency cable.
However, providing antenna feeding through an RF cable is common and well known in the antenna art.
In this particular case, a person having ordinary skill in the art recognizes conventional antenna feeding through a radio frequency cable.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to couple the active antenna of Kohstall through a radio frequency cable in order to provide a feed.
Regarding Claim 20, Kohstall as modified teaches wherein the navigation antenna co-exists with a battery disposed in the battery compartment without interference (Par. 0037, 0048 Figs. 2, 7).
Claims 2, 3, 7, 8, 10, 11,18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohstall US Patent Application Publication 2016/0376000 and Pratzovnick et al. US Patent Application Publication 2012/0267472 (cited by applicant).
Regarding Claim 2, Kohstall as modified teaches wherein: the navigation antenna is a first navigation antenna (763, 764 Fig. 7 Par. 0046) arranged at a head portion of the movable device (Fig. 7), the UAV further comprising: a second navigation (161 Fig. 2 Par. 0034 / 763-764 Fig. 7 Par. 0046)
Kohstall does not explicitly teach a second navigation antenna arranged at a tail portion of the UAV.
However, Pratzovnick et al. teaches a second navigation antenna (176 Par. 0297 Fig. 10a) arranged at a tail portion of the UAV (Fig. 10a).
In this particular case, providing a second antenna at a tail portion of the UAV is common and well known in the art as evident by Pratzovnick et al. in order to provide additional coverage of scanning (Par. 0297).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the UAV of Kohstall as modified with a second navigation antenna arranged at a tail portion of the UAV as taught by Pratzovnick et al. in order to provide additional coverage of scanning at the tail of the UAV.
Regarding Claim 3, Kohstall as modified teaches wherein: the first navigation antenna is configured to operate when the UAV moves forward (Par. 0046). 
Kohstall does not explicitly teach the second navigation antenna is configured to operate when the UAV moves backward.
However, Kohstall teaches selecting different antennas for use under different operating conditions (Par. 0046).
In this particular case, selecting a particular antenna for operation in certain conditions instead of another antenna is common and well known in the antenna art as evident by Kohstall.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second navigation antenna of Kohstall as modified to operate when the UAV moves backward as a result effect in order to obtain the most effective wireless communications when the UAV is moving backwards.
Additionally, regarding the recitations “wherein: the first navigation antenna is configured to operate when the movable device moves forward; and the second navigation antenna is configured to operate when the movable device moves backward” it is the position of the Office that such recitation are not positively structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.
Regarding Claim 7, Kohstall as modified teaches the UAV according to claim 6 as shown in the rejection above.
Kohstall is silent on wherein the preset angle is between approximately 1 degree and approximately 60 degrees.
However, Pratzovnick et al. teaches an antenna incline angles between 10 degrees and 80 degrees (Par. 0198, 0199, 0201).
In this particular case, setting the preset angle between approximately 1 degree and approximately 60 degrees is common and well known in the art as evident by Pratzovnick et al. in order to obtain better performance by providing the desired relative spatial relationship (Par. 0198, 0199, 0201).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to set the angle of Kohstall to be between approximately 1 degree and approximately 60 degrees based on the teachings of Pratzovnick et al. as a result effect in order to obtain better antenna performance.
Regarding Claim 8, Kohstall as modified teaches the UAV according to claim 7 as shown in the rejection above.
Kohstall is silent on wherein the preset angle is between approximately 10 degrees and approximately 45 degrees.
However, Pratzovnick et al. teaches an antenna incline angles between 10 degrees and 80 degrees (Par. 0198, 0199, 0201).
In this particular case, setting the preset angle between approximately 10 degree and approximately 45 degrees is common and well known in the art as evident by Pratzovnick et al. in order to obtain better performance by providing the desired relative spatial relationship (Par. 0198, 0199, 0201).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to set the angle of Kohstall to be between approximately 10 degrees and approximately 45 degrees based on the teachings of Pratzovnick et al. as a result effect in order to obtain better antenna performance.
Regarding Claim 10, Kohstall as modified teaches the UAV according to claim 9 as shown in the rejection above.
Kohstall is silent on wherein the preset angle is between approximately 30 degrees and approximately 89 degrees.
However, Pratzovnick et al. teaches an antenna incline angles between 10 degrees and 80 degrees (Par. 0198, 0199, 0201).
In this particular case, setting the preset angle between approximately 30 degree and approximately 89 degrees is common and well known in the art as evident by Pratzovnick et al. in order to obtain better performance by providing the desired relative spatial relationship (Par. 0198, 0199, 0201).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to set the angle of Kohstall to be between approximately 30 degrees and approximately 89 degrees based on the teachings of Pratzovnick et al. as a result effect in order to obtain better antenna performance.
Regarding Claim 11, Kohstall as modified teaches the UAV according to claim 10 as shown in the rejection above.
Kohstall is silent on wherein the preset angle is between approximately 40 degrees and approximately 60 degrees.
However, Pratzovnick et al. teaches an antenna incline angles between 10 degrees and 80 degrees (Par. 0198, 0199, 0201).
In this particular case, setting the preset angle between approximately 30 degree and approximately 89 degrees is common and well known in the art as evident by Pratzovnick et al. in order to obtain better performance by providing the desired relative spatial relationship (Par. 0198, 0199, 0201).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to set the angle of Kohstall to be between approximately 40 degrees and approximately 60 degrees based on the teachings of Pratzovnick et al. as a result effect in order to obtain better antenna performance.
Regarding Claim 18, Kohstall as modified teaches wherein the navigation antenna is installed at a top of the center portion of the fuselage (Figs. 2, 7).
Kohstall is silent on a direction pattern of the navigation antenna representing a guiding effect of an irregular shape of the fuselage is opposite to a tilt direction of the navigation antenna with respect to the fuselage.
However, Pratzovnick et al. teaches antenna position and incline angles (Par. 0198, 0199, 0201), and configuring the fuselage to maintain minimal interference with the antenna (Par. 0183, 0194).
In this particular case, configuring the antenna so that a direction pattern of the navigation antenna representing a guiding effect of an irregular shape of the fuselage is opposite to a tilt direction of the navigation antenna with respect to the fuselage is common and well known in the antenna art as evident by Pratzovnick et al. in order to minimize interference between the antenna and the fuselage.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna of Kohstall so that a direction pattern of the navigation antenna representing a guiding effect of an irregular shape of the fuselage is opposite to a tilt direction of the navigation antenna with respect to the fuselage based on the teachings of Pratzovnick et al. as a result effect to obtain better antenna performance by minimizing interference between the antenna and the fuselage.
Regarding Claim 19, Kohstall as modified teaches the UAV according to claim 18 as shown in the rejection above.
Kohstall is silent on wherein the navigation antenna is spaced apart from the center portion of the fuselage with a tilt direction for counteracting the guiding effect of the irregularly shaped fuselage on the navigation antenna.
However, Pratzovnick et al. teaches antenna position and incline angles (Par. 0198, 0199, 0201), and configuring the fuselage to maintain minimal interference with the antenna (Par. 0183, 0194).
In this particular case, configuring the antenna to be spaced apart from the center portion of the fuselage with a tilt direction for counteracting the guiding effect of the irregularly shaped fuselage on the navigation antenna is common and well known in the antenna art as evident by Pratzovnick et al. in order to minimize interference between the antenna and the fuselage.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna of Kohstall to be spaced apart from the center portion of the fuselage with a tilt direction for counteracting the guiding effect of the irregularly shaped fuselage on the navigation antenna based on the teachings of Pratzovnick et al. as a result effect to obtain better antenna performance by minimizing interference between the antenna and the fuselage.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kohstall US Patent Application Publication 2016/0376000 and Zhu US Patent Application Publication 2013/0082881 (cited by applicant).
Regarding Claim 16, Kohstall as modified teaches the UAV according to claim 1 as shown in the rejection above.
Kohstall does not explicitly teach wherein the navigation antenna includes a passive antenna integrated with the circuit board.
However, Zhu teaches a passive / parasitic antenna element (101 c Fig. 1 Par. 0005, 0026) integrated with the circuit board (102 Fig. 1 Par. 0026).
In this particular case, passive / parasitic antenna elements are common and well known in the art as evident by Zhu in order to broaden the bandwidth of the antenna (Par. 0028).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the circuit board of Kohstall as modified with a passive antenna integrated with the circuit board based on the teachings of Zhu as a result effect in order to broaden the bandwidth of the antenna.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845